Withers J.
delivered the opinion of the Court.
This Court see no reason which would warrant them in reversing the decision on the circuit. Besides the ground particularly relied upon by the Judge below, it appears that R. L. Wilson, who certified the recognizances, was a magistrate ex officio, in his capacity of Recorder and Marshal of the town of Camden by the terms of the Act of Assembly of Dec. 1830 and thereby invested with all the powers of a magistrate, except for the trial of small and mean causes. In addition to this, it was abundantly proved, that he had often exercised the office of magistrate in negro trials and otherwise, and believed he had taken the oath of a magistrate, after his election as Ordinary. When to this we add that it was by no means certain that he was functus officio as a magistrate proper, we conclude that he was sufficiently authorized to take and certify the recognizances of defendants: or at least the onus probandi was thrown upon the appellants.
The motion is dismissed.